Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION The following unaudited pro forma condensed combined financial information presents the unaudited pro forma condensed combined statements of income for the fiscal year ended September 30, 2013 and six months ended March 31, 2014, based upon the combined historical financial statements of ADDvantage Technologies Group, Inc. (“ADDvantage” or the “Company”) and Nave Communications Company (“Nave Communications”). The following unaudited pro forma condensed combined financial statements of income have been prepared to give effect to the completed acquisition.The unaudited pro forma condensed combined statements of income for the fiscal year ended September 30, 2013 and the six months ended March 31, 2014 gives effect to the acquisition as if it had occurred on October 1, 2012.The unaudited pro forma condensed combined statements of income are derived from the unaudited historical financial statements of ADDvantage and Nave Communications for the fiscal year ended September 30, 2013 and the six months ended March 31, 2014. The unaudited pro forma condensed combined financial statements of income are provided for informational purposes only and do not purport to be indicative of the Company’s combined financial position or combined results of operations which would actually have been obtained had such transactions been completed as of the date or for the periods presented, or of the combined financial position or combined results of operations that may be obtained in the future.The unaudited pro forma condensed combined financial statements do not include any adjustments regarding liabilities incurred or cost savings achieved resulting from the integration of the companies, as management is in the process of assessing what, if any, future actions are necessary. The acquisition transaction was accounted for under the acquisition method of accounting.Under the acquisition method of accounting, the total estimated purchase price, calculated as described in Note 3 to the unaudited pro forma condensed combined financial statements, is allocated to the tangible and intangible assets acquired and liabilities assumed in connection with the acquisition, based on their estimated fair values as of the effective date of the acquisition.The unaudited pro forma condensed combined financial statements reflect depreciation and amortization estimates, which are preliminary as our identification of the assets and liabilities acquired, and the fair value determinations thereof, for the acquisition has not been completed.There is no guarantee that the preliminary fair value estimates, and consequently the unaudited pro forma condensed combined statements of income, will not change.To the extent that the final acquisition accounting results in an increased allocation of goodwill recorded, this amount would not be subject to amortization, but would be subject to annual impairment testing.To the extent that the final acquisition accounting results in a change to the preliminary computation of amortizable intangible assets, the amount would be subject to amortization, which would result in an increase or a decrease to the estimated pro forma income reflected in the accompanying unaudited pro forma condensed combined statements of income.The Company has one year from the date of the acquisition to finalize the purchase price allocation. The unaudited pro forma condensed combined statements of income should be read in conjunction with the historical audited and unaudited consolidated financial statements and related notes of ADDvantage, the section entitled Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in ADDvantage’s Annual Report on Form 10-K/A for the fiscal year ended September 30, 2013, filed on December 16, 2013, and ADDvantage’s Quarterly Report on Form 10-Q for the three and six months ended March 31, 2014, filed on May 14, 2014, and the audited historical financial statements and related notes of Nave as of September 30, 2013 (Exhibit 99.1). ADDVANTAGE TECHNOLOGIES GROUP, INC. CONDENSED COMBINED STATEMENT OF INCOME (UNAUDITED) (In thousands, except per share amounts) Year Ended September 30, 2013 ADDvantage Nave Pro forma Adjustments Note 5 Pro forma Combined Sales $ $ $
